Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for transmit power control in wireless communications. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:
identify a link measurement request frame received from a first station device; determine, for each transmit chain of the first station device, a transmit power control (TPC) action to be performed by the first station device;
cause to send a link measurement report frame comprising a value indicative of the TPC action for each transmit chain,
wherein the link measurement report frame includes a directional multi-gigabit (DMG) Link Margin element that comprises an element ID field, a length field, an activity field, an MCS field, a link margin field, an SNR field, a reference timestamp field, and a rate adaptation control field, and 
wherein the rate adaptation control field comprises first bits that indicate a number of chains, second bits that indicate a number of space-times streams, one or more third bits indicating physical layer protocol data unit (PPDU) information, and one or more fourth bits indicating low-density parity-check (LDPC) information; and
identify an acknowledgement received from the first station device.

	Regarding claim 9, a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising:
causing to send a link measurement request frame from a first station device to a second station device, wherein the link measurement request frame includes transmit power information indicative of a transmit power used and a maximum transmit power for each transmit chain of the first station device;
identifying a link measurement report frame received from the second station device in response to the link measurement request frame, 
wherein the link measurement report frame indicates a transmit power control (TPC) action to be performed by the first station device for each transmit chain, 
wherein the link measurement report frame includes a directional multi-gigabit (DMG) Link Margin element that comprises an element ID field, a length field, an activity field, an MCS field, a link margin field, an SNR field, a reference timestamp field, and a rate adaptation control field, and 
wherein the rate adaptation control field comprises first bits that indicate a number of chains, second bits that indicate a number of space-times streams, one or more third bits indicating physical layer protocol data unit (PPDU) information, and one or more fourth bits indicating low-density parity-check (LDPC) information;
determining whether to perform the TPC action for each transmit chain; and causing to send an acknowledgement to the second station device.

	Regarding claim 15, a method comprising:
identifying, by one or more processors, a link measurement request frame received from a first station device;
determining, by the one or more processors, a transmit power control (TPC) action to be performed by the first station device for each transmit chain of the first station device;
causing to send, by the one or more processors, a link measurement report frame comprising a value indicative of the TPC action for each transmit chain, 
wherein the link measurement report frame includes a directional multi-gigabit (DMG) Link Margin element that comprises an element ID field, a length field, an activity field, an MCS field, a link margin field, an SNR field, a reference timestamp field, and a rate adaptation control fields and 
wherein the rate adaptation control field comprises first bits that indicate a number of chains, second bits that indicate a number of space-times streams, one or more third bits indicating physical layer protocol data unit (PPDU) information, and one or more fourth bits indicating low-density parity-check (LDPC) information; and
identifying, by the one or more processors, an acknowledgement received from the first station device.

The closest prior art, 
(1) KASHER discloses conventional method in a link margin procedure for enhanced directional multi-gigabit (EDMG), 
(2) Trainin discloses conventional method for controlling power of wireless communication device,
(3) OTERI discloses a power control method,
either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473